Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I, claims 1 & 3-7 in the reply filed on 1/11/2022 is acknowledged.
Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse.
This application is in condition for allowance except for the presence of claims 8-10 directed to an invention non-elected without traverse.  Accordingly, claims 8-10 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Zhang et al., GB 2537487 A [hereinafter Zhang] is considered the closest prior art of record.
Zhang teaches much of the claimed invention including a computer 1, negative pyramid lens 5, positive pyramid lens 6, laser beam 7, reflector 8, cathode substructure 11, electrochemical power supply 17, anode tool 10, motion control card 16, and X-Y-Z worktable 13. Zhang [0031], fig. 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ho-Sung Chung whose telephone number is 571-270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM CT.
If Applicants wish to schedule an interview, examiner interviews are available by telephone and video conferencing using a USPTO supplied web-based collaboration tool. Applicants may schedule an interview online using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/HO-SUNG CHUNG/Examiner, Art Unit 1794                                     
                                                                                                                                                                   
/HARRY D WILKINS III/Primary Examiner, Art Unit 1794